DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2021, 10/11/2021, 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1, 8, 15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 20 of U.S. Patent No. 11,122,303 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 are broader variants of the ‘303’ patent claims 1, 12 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lemmons, USPG_Pub. 2003/0028873.

	Regarding claims 1, 8, 15 Lemmons discloses a server comprising a processor configured to: 
receive a live content from a first terminal through a network (Para. 56 (server 708 receives live broadcast content originated from 700, 704 for distribution over a network 726)); 

select another content responsive to a second operation by either the first terminal or the second terminal (Para. 57 (the selection of advertisement to be overlaid on a label in the live broadcast)); and 
generate a distribution content by superimposing the other content on the area in the live content (Para. 57-58), wherein the processor is configured to distribute the distribution content to a third terminal through the network (Para. 60 (the set top boxes are the third terminal devices receiving live content with overlaid advertisement in designated areas of the live program images)).  

Regarding claims 2, 9, 16 Lemmons discloses the server, wherein the processor is configured to generate the area within the video image of the live content responsive to the first operation of the first terminal (Para. 56-57, 62 (designation of space for an advertisement in the live content is the first operation)).  

Regarding claims 3, 10, 17 Lemmons discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the first terminal (Para. 56-57 (the selection of advertisement to be overlaid on the live program)).  



Regarding claims 5, 12, 19, Lemmons discloses the server, wherein the processor is configured to generate the area within the video image of the live content responsive to the first operation of the second terminal (fig, 9; Para. 57, 62, 65 (designation of space for an advertisement in the live content is the first operation- performed by an authoring computer)).  

Regarding claims 6, 13, 20 Lemmons discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the first terminal (fig. 7, 9; Para. 57 (the selection of advertisement to be overlaid on the live program performed by 708)). 

Regarding claims 7, 14, 21 Lemmons discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the second terminal (fig. 7, 9; Para. 57 (the selection of advertisement to be overlaid on the live program)).  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423